PER CURIAM.
Action to recover the value of certain personal property alleged to-have been wrongfully and unlawfully taken from plaintiff and converted to the use of defendants. Plaintiff had a verdict in the. court below, and defendants appealed from an order denying their alternative motion for judgment notwithstanding the verdict, or for a new trial.
We have fully examined all the assignments of error presented by ap*365pellants, and find nothing requiring an extended opinion. The evidence, though not strong in plaintiff’s favor, is sufficient to sustain the verdict of the jury. At least, it is not such, after the verdict has been approved by the trial court, as to warrant this court in setting the verdict aside. The claim that the verdict is excessive to the extent of .$1.50 does not appear to have been called to the attention of the trial ■court, and comes within the maxim “De minimis non curat lex,” when •the objection is first raised in this court.
Order affirmed.